DETAILED ACTION
	This is the first office action for US Application 16/468,459 for a Support for Household Appliance, and Household Appliance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 19 November 2021 is acknowledged.  The traversal is on the ground(s) that Applicant argues that examining all species would not result in a serious burden on the Examiner.  This is not found persuasive because as noted in the previous action, the examination of each species would, at a minimum, require the utilization of different search strategies.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  Claim 1, the word “being” should be deleted from lines 2-54, 6, and 8. Claim 1, line 10, the word - - wherein - - should be added before “the flexible accommodation body”.  Claim 1, line 11, the word - - and - - should be added before “wherein”.  Claim 3, line 2, the word “internal” should be deleted and replaced with - - internally - -.  Claim 15, line 2, the word “communicating” should be deleted and replaced with - - communicate - -.  Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0023591 to Kwon
US 2007/0267561 to Dam
US 2013/0313385 to Mora

US 4625424 to de la Haye
US 2767944 to Moore
The above prior art discloses household appliance supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632